
	
		II
		111th CONGRESS
		1st Session
		S. 1014
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2009
			Ms. Collins (for herself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Water Resources Development Act of 2007 to
		  make technical corrections to a provision relating to project
		  deauthorizations.
	
	
		1.Technical corrections to
			 project deauthorizations
			(a)In
			 generalSection 3181 of the
			 Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1158) is
			 amended—
				(1)in subsection
			 (a)—
					(A)by redesignating
			 paragraphs (4) through (11) as paragraphs (5), (6), (8), (9), (10), (11), (12),
			 and (13), respectively;
					(B)by inserting
			 after paragraph (3) the following:
						
							(4)Northeast
				Harbor, MaineThe project for navigation, Northeast Harbor,
				Maine, authorized by section 2 of the Act of March 2, 1945 (59 Stat.
				12).
							;
				and
					(C)by inserting
			 after paragraph (6) (as redesignated by subparagraph (A)) the following:
						
							(7)Tenants Harbor,
				MaineThe project for navigation, Tenants Harbor, Maine,
				authorized by the first section of the Act of March 2, 1919 (40 Stat.
				1275).
							;
				and
					(2)in subsection
			 (h)—
					(A)by striking
			 paragraphs (15) and (16); and
					(B)by redesignating
			 paragraphs (17) through (29) as paragraphs (15) through (27),
			 respectively.
					(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 if included in the Water Resources Development Act of 2007 (Public Law 110–114;
			 121 Stat. 1041).
			
